Citation Nr: 0740045	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-10 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for right knee disability, 
to include as secondary to a service-connected low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to October 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a knee disability, 
to include as secondary to a service-connected low back 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran has been service-connected for a low back 
disability since January 1975, and is currently rated as 60 
percent disabled for this condition.  He also is currently 
diagnosed with a right knee disability.  The veteran contends 
that his knee disability can be traced to his service-
connected back condition, the pain from which caused him to 
fall and injure his right knee.

The veteran's service medical records reveal that in April 
1971, he was treated for knee and back pain after falling 
while off duty and lacerating his right knee.  In January 
1972, he again received treatment for complaints of knee and 
back pain.  The service medical records are otherwise 
negative for any diagnosis or treatment for knee problems.  
While the veteran noted a history of broken bones and 
recurrent low back pain on examination prior to his 
separation from service, he expressly denied experiencing 
knee trouble and indicated that he did not have any deformity 
or pain in his joints.

A review of the veteran's post-service medical records 
reflects that he made a generalized complaint about a risk 
for falls while receiving treatment for a low back disability 
in July 1998.  During a VA spine examination dated in 
February 2000, the veteran complained that his back condition 
made it painful for him to walk.  At that time, he also told 
VA medical providers that he was experiencing severe back 
pain which radiated down his right leg.  Subsequently, his VA 
medical records show that in October 2001 he complained of 
constant sharp pain and spasms in his left leg and stated 
that his left leg frequently gave out on him, causing him to 
fall.

The veteran's first specific complaint of a knee problem 
occurred in January 2002. At that time, the veteran's VA 
medical records show that he was treated for a right knee 
injury.  The veteran told his VA medical provider that 
roughly two weeks before seeking treatment he had fallen and 
injured his knee while walking to a bus stop.  

In March 2002, the veteran was treated for pain and swelling 
in his right knee.  The following month, he continued 
treatment for pain in his right knee.  At that time, he 
specifically told VA medical providers that his back pain had 
caused him to fall.  The veteran underwent knee surgery in 
May 2002.  This procedure (right knee scope with partial 
meniscectomy, chondroplasty and synovectomy) revealed a 
degenerative tear of the medial meniscus and chondrolmalacia 
of the right knee.  In July 2002, the veteran complained of 
limited motion and pain in his right knee.  A month later, he 
was treated for symptoms of stiffness and swelling in his 
right knee.  At that time, the veteran was noted to require a 
cane to walk.  He admitted that he had not complied with his 
scheduled rehabilitation regimen and had missed physical 
therapy appointments.  Subsequently, in February 2003, the 
veteran stated that he was continuing to experience limited 
motion and pain in his right knee. 

The veteran's statements that pain in his back caused him to 
fall and injure his knee are noted.  The claims file is 
otherwise negative for any mention of a possible relationship 
between his knee injury and his service-connected low back 
disability.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. §§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The veteran has 
not yet been afforded a VA examination with regard to his 
claim for service connection for a right knee disability.  It 
therefore remains unclear to the Board whether his right knee 
disability had its clinical onset during service and whether 
it is related to his service-connected low-back disability.  
The Board thus finds that a remand for an examination and 
opinion is necessary in order to fairly address the merits of 
the veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA joints 
examination.  The claims file should be 
made available to and be reviewed by the 
examiner, and the examination report 
should reflect that the claims file was 
reviewed.  Based upon a review of the 
historical records and medical principles, 
the examiner should provide the following 
opinions:

a)  Is it is as likely as not (50 
percent probability or greater) that 
the veteran's current right knee 
disability is etiologically related 
to the injury during his active 
service.  

b)  Is it as likely as not (50 
percent probability or greater) that 
the right knee injury is due to a 
fall caused by the low disability or 
is otherwise due to the low back 
disability?

c)  Is it as likely as not (50 
percent probability or greater) that 
the veteran's service-connected low 
back disability has aggravated or 
permanently worsened his right knee 
disability.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or  
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


